Citation Nr: 1241403	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD) or a sleep disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to April 1994.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2008 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for PTSD, and from an August 2009 rating decision by the North Little Rock, Arkansas RO that, in pertinent part, declined to reopen a claim of service connection for a sleep disorder.

In a decision issued in October 2011, the Board explained that the scope of a disability claim included any disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record (see Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and noted that the evidence of record included psychiatric diagnoses other than the Veteran's claimed PTSD and a sleep disorder.  Accordingly, the Board recharacterized the pertinent issues on appeal as a claim to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD; and a claim to reopen a claim of service connection for a sleep disorder.  The Board then granted the Veteran's claims to reopen a claim of service connection for an acquired psychiatric disorder and for a sleep disorder; granted the underlying claim of service connection for PTSD; and denied the underlying claim of service connection for a sleep disorder.  The Veteran appealed the decision pertaining to the issue of service connection for psychiatric disabilities other than PTSD and a sleep disorder to the Court.  In June 2012, the Court vacated the October 2011 Board decision as to that matter, and remanded it for readjudication consistent with the instructions outlined in a May 2012 Joint Motion for Partial Remand (Joint Motion) by the parties.

In February 2011, the Veteran appeared before the undersigned at a Travel Board hearing at the RO.  A transcript of this hearing is of record.  

Also as an initial matter, the Board notes that in addition to granting service connection for PTSD in its October 2011 decision, it also granted service connection for erectile dysfunction.  In a rating decision issued later that same month, the Appeals Management Center effectuated the Board's grant of service connection for PTSD by assigning a 50 percent rating for that disability, effective January 24, 2008.  A review of the record does not, however, reflect that action has been taken to implement the Board's award of service connection for erectile dysfunction.  Accordingly, this matter is referred to the agency of original jurisdiction for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action on his part is required.


REMAND

The record reflects that the Veteran has been given numerous psychiatric diagnoses, including PTSD, sleep disorder, mood disorder, depressive disorder, adjustment disorder, and substance dependence.  As was explained in the Introduction, in October 2011, the Board granted the Veteran's claim of service connection for PTSD and denied his claim of service connection for a sleep disorder.  Although the Veteran did not appeal the denial of service connection for a sleep disorder to the Court, he did appeal the decision for consideration of whether service connection is warranted for any psychiatric disability other than PTSD and a sleep disorder.  Specifically, the parties to the Joint Motion agree that based on the evidence noted in the Board's decision, it appears that the Veteran might suffer from additional psychiatric disabilities beyond his PTSD and sleep disorder.  Therefore, consideration must be given as to whether service connection is warranted for any of the additional diagnosed psychiatric disabilities beyond PTSD or the sleep disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (recognizing that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations and that potentially, evidence could be received that reflected that the two conditions resulted in different manifestations, which could ultimately result in the two conditions being separately rated).

In light of the instructions in the Joint Motion and the Veteran's statements in which he has indicated that he suffers from depressive thoughts and anxiety as a result of his service, this claim is being remanded for a VA examination.  See 38 C.F.R. § 3.159(c)(4).  Significantly, the Veteran's prior VA psychiatric examinations, conducted in August 2004 (for the purposes of his claim of service connection for an undiagnosed illness), August 2008, and October 2010, focused only on whether he met the DSM-IV criteria for a diagnosis of PTSD, and did not include an opinion as to whether any other psychiatric disability was related to his service.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. 	Arrange for the Veteran to be examined by an appropriate mental health professional to determine the nature and likely etiology of his psychiatric disability(ies).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Upon examination/ interview of the Veteran, and review of pertinent history, the examiner should provide opinions responding to the following:

(a)  Please identify whether the Veteran's psychiatric disability includes any Axis I diagnoses other than PTSD, specifically including mood disorder, depressive disorder, adjustment disorder, and substance dependence.  If the examiner determines that the Veteran does not currently have diagnoses of any of the above noted disabilities, then the examiner must explain the rationale for why such diagnosis(es) is/are inappropriate.

(b)  For each psychiatric disability diagnosed as above (other than PTSD), please opine as to whether such disability is at least as likely as not (50 percent or better probability) related to the Veteran's service.

(c)  For each psychiatric disability diagnosed as above (other than PTSD), please opine as to whether such disability is at least as likely as not (50 percent or better probability) caused by the Veteran's service-connected disabilities of PTSD; an undiagnosed illness manifested by dizziness, headaches, and shortness of breath as due to Gulf War exposure; a cervical spine disability; and/or a right eye condition.  

(d)  For each psychiatric disability diagnosed as above (other than PTSD), please opine as to whether such disability is at least as likely as not (50 percent or better probability) aggravated beyond the normal course of the condition by the Veteran's service-connected disabilities of PTSD; an undiagnosed illness manifested by dizziness, headaches, and shortness of breath as due to Gulf War exposure; a cervical spine disability; and/or a right eye condition.  

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it is the examiner's conclusion that the opinion sought cannot be given without resorting to speculation, it should be so stated and the provider must explain why the opinion sought cannot be offered without resorting to speculation.

2. 	Then re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

